Exhibit 10.2

 

--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

SYNIVERSE

HOLDINGS, INC.,

 

SYNIVERSE TECHNOLOGIES, INC.

 

and certain of their respective Subsidiaries

 

in favor of

 

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

 

Dated as of February 15, 2005

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

SECTION 1.

  

DEFINED TERMS

   2

1.1.

   Definitions    2

1.2.

   Other Definitional Provisions    6

SECTION 2.

  

GUARANTEE

   7

2.1.

   Guarantee    7

2.2.

   Rights of Reimbursement, Contribution and Subrogation    8

2.3.

   Reserved    10

2.4.

   Amendments, etc. with respect to the Borrower Obligations    10

2.5.

   Guarantee Absolute and Unconditional    10

2.6.

   Reinstatement    11

2.7.

   Payments    11

SECTION 3.

  

GRANT OF SECURITY INTEREST

   11

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

   12

4.1.

   Representations in Credit Agreement    13

4.2.

   Title; No Other Liens    13

4.3.

   Perfected First Priority Liens    13

4.4.

   Jurisdiction of Incorporation, etc.    13

4.5.

   Inventory, Equipment and Books and Records    14

4.6.

   Farm Products    14

4.7.

   Investment Property    14

4.8.

   Receivables    15

4.9.

   Contracts    15

4.10.

   Intellectual Property    16

4.11.

   Vehicles    18

SECTION 5.

  

COVENANTS

   18

5.1.

   Covenants in Credit Agreement    18

5.2.

   Delivery and Control of Instruments, Chattel Paper and Investment Property   
18

5.3.

   Maintenance of Insurance    19

5.4.

   Payment of Obligations    20

5.5.

   Maintenance of Perfected Security Interest; Further Documentation    20

5.6.

   Changes in Locations, Name, Jurisdiction of Incorporation, etc.    21

5.7.

   Notices    22

5.8.

   Investment Property    22

5.9.

   Receivables    23

5.10.

   Contracts    23

5.11.

   Intellectual Property    23

5.12.

   Vehicles    26

 

i



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

SECTION 6.

  

REMEDIAL PROVISIONS

   26

6.1.

   Certain Matters Relating to Receivables    26

6.2.

   Communications with Obligors; Grantors Remain Liable    27

6.3.

   Pledged Securities    28

6.4.

   Proceeds to be Turned Over To Administrative Agent    29

6.5.

   Application of Proceeds    29

6.6.

   Code and Other Remedies    30

6.7.

   Registration Rights    31

6.8.

   Waiver; Deficiency    32

SECTION 7.

  

THE ADMINISTRATIVE AGENT

   32

7.1.

   Administrative Agent’s Appointment as Attorney-in-Fact, etc.    32

7.2.

   Duty of Administrative Agent    34

7.3.

   Execution of Financing Statements    34

7.4.

   Authority of Administrative Agent    34

7.5.

   Appointment of Co-Collateral Agents    35

SECTION 8.

  

MISCELLANEOUS

   35

8.1.

   Amendments in Writing    35

8.2.

   Notices    35

8.3.

   No Waiver by Course of Conduct; Cumulative Remedies    35

8.4.

   Enforcement Expenses; Indemnification    35

8.5.

   Successors and Assigns    36

8.6.

   Set-Off    36

8.7.

   Counterparts    37

8.8.

   Severability    37

8.9.

   Section Headings    37

8.10.

   Integration    37

8.11.

   GOVERNING LAW    37

8.12.

   Submission to Jurisdiction; Waivers    37

8.13.

   Acknowledgments    38

8.14.

   Additional Grantors    38

8.15.

   Releases    38

8.16.

   WAIVER OF JURY TRIAL    39

Schedule 1

   Notice Addresses     

Schedule 2

   Pledged Investment Property     

Schedule 3

   Filings and other Actions Required to Perfect Security Interests     

Schedule 4

   Legal Name, Jurisdiction of Organization and Chief Executive Office     

Schedule 5

   Location of Inventory and Equipment     

Schedule 6

   Intellectual Property     

Exhibit A

   Form of Acknowledgment and Consent     

Exhibit B-1

   Form of Intellectual Property Security Agreement     

Exhibit B-2

   Form of After-Acquired Intellectual Property Security Agreement     

 

ii



--------------------------------------------------------------------------------

          Page


--------------------------------------------------------------------------------

Exhibit C

   Form of Control Agreement (Uncertificated Securities)     

Exhibit D

   Form of Control Agreement (Pledged Accounts)     

Exhibit E

   Form of Control Agreement (Commodity Accounts)     

Annex 1

   Form of Assumption Agreement     

 

iii



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 15, 2005, made by each
of the signatories hereto, as grantors (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of LEHMAN
COMMERCIAL PAPER INC. (“LCPI”), as Administrative Agent (in such capacity, the
“Administrative Agent”), for (i) the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Credit Agreement,
dated as of February 15, 2005 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among SYNIVERSE HOLDINGS, INC., a
Delaware corporation (the “Parent”), SYNIVERSE TECHNOLOGIES, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), LEHMAN BROTHERS
INC., as lead arranger and book manager (in such capacity, the “Arranger”), the
Administrative Agent and LaSalle National Association, as Syndication Agent, and
(ii) the other Secured Parties (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to consummate the Redemption and
make valuable transfers to one or more of the other Grantors in connection with
the operation of their respective businesses;

 

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent for the ratable benefit of the Secured Parties;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and to induce the Arranger, the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

SECTION 1. DEFINED TERMS

 

1.1. Definitions

 

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement, and
the following terms which are defined in the Uniform Commercial Code in effect
in the State of New York on the date hereof are used herein as so defined:
Accounts, Certificated Security, Chattel Paper, Commodity Account, Commodity
Contract, Commodity Intermediary, Documents, Entitlement Order, Equipment, Farm
Products, Financial Asset, Goods, Instruments, Inventory, Letter of Credit
Rights, Securities Account, Securities Intermediary, Security, Security
Entitlement and Uncertificated Security.

 

(b) The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented, replaced or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the Obligations (as defined
in the Credit Agreement).

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: (i) any collateral account established by the
Administrative Agent as provided in Section 6.1 or 6.4 or (ii) any cash
collateral account established as provided in Section 8 of the Credit Agreement.

 

“Contracts”: the Related Agreements as the same may be amended, supplemented,
replaced or otherwise modified from time to time, including, without limitation,
(i) all rights of any Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of any Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) all rights of any Grantor to damages arising thereunder and (iv) all
rights of any Grantor to terminate, and to perform and compel performance of,
such Contracts and to exercise all remedies thereunder.

 

“Copyrights”: (i) all copyrights, whether or not the underlying works of
authorship have been published, and all works of authorship and other
intellectual property rights therein (including, but not limited to, Business
Software, as defined in the Intellectual Property Agreement), all copyrights of
works based on, incorporated in, derived from or relating to works covered by
such copyrights, all right, title and interest to make and exploit all
derivative works based on or adopted from works covered by such copyrights, and
all copyright registrations and copyright applications, and any renewals or
extensions thereof, including, without limitation, each registration and
application identified in Schedule 6, (ii) the rights to print, publish and
distribute any of the foregoing, (iii) the right to sue or otherwise recover for
any and all past, present and future infringements and misappropriations
thereof, (iv) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including,

 

2



--------------------------------------------------------------------------------

without limitation, payments under all Copyright Licenses entered into in
connection therewith, and damages and payments for past, present or future
infringements thereof), and (v) all other rights of any kind whatsoever accruing
thereunder or pertaining thereto.

 

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

 

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(i) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(ii) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in material adverse tax consequences to
the Borrower; provided, however, that a Foreign Subsidiary that (1) is not
directly or indirectly owned in whole or part by a Foreign Subsidiary (unless
each such Foreign Subsidiary is a pass-through entity for United States federal
income tax purposes) and (2) is treated as a pass-through entity for United
States federal income tax purposes shall not be an Excluded Foreign Subsidiary
while so treated.

 

“Excluded Foreign Subsidiary Voting Stock”: the voting Capital Stock of any
Excluded Foreign Subsidiary.

 

“Foreign Subsidiary”: any Subsidiary organized under the laws of any
jurisdiction outside the United States of America.

 

“General Intangibles”: all “general intangibles” as such term is defined in
Article 9 of the Uniform Commercial Code in effect in the State of New York on
the date hereof and, in any event, including, without limitation, with respect
to any Grantor, all contracts, agreements, instruments and indentures and all
licenses and permits issued by Governmental Authorities in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same may from time to time be amended,
supplemented, replaced or otherwise modified, including, without limitation, (i)
all rights of such Grantor to receive moneys due and to become due to it
thereunder or in connection therewith, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of such Grantor to damages arising thereunder, (iv)
all rights of such Grantor to receive any tax refunds, and (v) all rights of
such Grantor to terminate and to perform, compel performance and to exercise all
remedies thereunder.

 

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to any Secured Party that are required to be paid by such Guarantor pursuant to
the terms of this Agreement or any other Loan Document).

 

3



--------------------------------------------------------------------------------

“Guarantors”: the collective reference to each Grantor other than the Borrower.

 

“Hedge Agreements”: as to any Person, all interest rate swaps, caps or collar
agreements or similar arrangements entered into by such Person providing for
protection against fluctuations in interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Intellectual Property Licenses, the Copyrights, the Patents, the
Trademarks, the Trade Secrets, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

“Intellectual Property Licenses”: any agreement (whether written or oral) naming
any Grantor as licensor or licensee (including, without limitation, those listed
in Schedule 6), granting any right (including, without limitation, the grant of
rights to use, manufacture, distribute, exploit and sell materials derived
therefrom or to use or sell any invention covered in whole or in part thereby)
under (i) any Copyright (the “Copyright Licenses”); (ii) any Patent (the “Patent
Licenses”); (iii) any Trademark (the “Trademark Licenses”) or (iv) any Trade
Secret.

 

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any other Grantor, including, without limitation, the Subordinated Intercompany
Note.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Article 9 of the Uniform Commercial Code in effect in
the State of New York on the date hereof including, without limitation, all
Certificated Securities and Uncertificated Securities, all Security
Entitlements, all Securities Accounts, all Commodity Contracts and all Commodity
Accounts (other than any Excluded Foreign Subsidiary Voting Stock excluded from
the definition of “Pledged Stock”), (ii) security entitlements, in the case of
any United States Treasury book-entry securities, as defined in 31 C.F.R.
section 357.2, or, in the case of any United States federal agency book-entry
securities, as defined in the corresponding United States federal regulations
governing such book-entry securities, and (iii) whether or not constituting
“investment property” as so defined, all Pledged Notes, all Pledged Stock, all
Pledged Security Entitlements and all Pledged Commodity Contracts.

 

“Issuers”: the collective reference to each issuer of a Pledged Security.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations, and
(ii) in the case of each Guarantor, its Guarantor Obligations.

 

4



--------------------------------------------------------------------------------

“Patents”: (i) all patents, patent applications and patentable inventions,
including, without limitation, each issued patent and patent application
identified in Schedule 6, (ii) all inventions and improvements described and
claimed therein, (iii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iv) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
Patent Licenses entered into in connection therewith, and damages and payments
for past, present or future infringement thereof), and (v) all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.

 

“Pledged Commodity Contracts”: all commodity contracts listed on Schedule 2 and
all other commodity contracts to which any Grantor is party from time to time.

 

“Pledged Debt Securities”: the debt securities listed on Schedule 2, together
with any other certificates, options, rights or security entitlements of any
nature whatsoever in respect of the debt securities of any Person that may be
issued or granted to, or held by, any Grantor while this Agreement is in effect.

 

“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor.

 

“Pledged Securities”: the collective reference to the Pledged Debt Securities,
the Pledged Notes and the Pledged Stock.

 

“Pledged Security Entitlements”: all security entitlements with respect to the
financial assets listed on Schedule 2 and all other security entitlements of any
Grantor.

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, rights or security entitlements
of any nature whatsoever in respect of the Capital Stock of any Person that may
be issued or granted to, or held by, any Grantor while this Agreement is in
effect; provided, that in no event shall more than 65% of the total outstanding
Excluded Foreign Subsidiary Voting Stock of any Excluded Foreign Subsidiary be
required to be pledged hereunder; provided, further, that in no event shall the
Capital Stock of any Foreign Subsidiary in existence on the date hereof be
required to be pledged hereunder if the fair market value of such Foreign
Subsidiary on the date hereof is less than $1,000,000.

 

“Proceeds”: all “proceeds” as such term is defined in Article 9 of the Uniform
Commercial Code in effect in the State of New York on the date hereof and, in
any event, shall include, without limitation, all dividends or other income from
the Pledged Securities, collections thereon or distributions or payments with
respect thereto.

 

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

 

5



--------------------------------------------------------------------------------

“Secured Parties”: collectively, the Arranger, the Administrative Agent, the
Lenders and, with respect to any Specified Hedge Agreement, any affiliate of any
Lender party thereto (or any Person that was a Lender or an affiliate thereof
when such Specified Hedge Agreement was entered into) that has agreed to be
bound by the provisions of Section 7.2 hereof as if it were a party hereto and
by the provisions of Section 9 of the Credit Agreement as if it were a Lender
party thereto.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Trademarks”: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, trade dress, trade styles, logos, or other
indicia of origin or source identification, trademark and service mark
registrations, and applications for trademark or service mark registrations and
any renewals thereof, including, without limitation, each registration and
application identified in Schedule 6, (ii) the right to sue or otherwise recover
for any and all past, present and future infringements and misappropriations
thereof, (iii) all income, royalties, damages and other payments now and
hereafter due and/or payable with respect thereto (including, without
limitation, payments under all Trademark Licenses entered into in connection
therewith, and damages and payments for past, present or future infringements
thereof), and (iv) all other rights of any kind whatsoever accruing thereunder
or pertaining thereto, together in each case with the goodwill of the business
connected with the use of, and symbolized by, each of the above.

 

“Trade Secrets”: (i) all trade secrets and all confidential and proprietary
information, including know-how, manufacturing and production processes and
techniques, inventions, research and development information, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans, and customer and supplier lists and information, (ii) the
right to sue or otherwise recover for any and all past, present and future
infringements and misappropriations thereof, (iii) all income, royalties,
damages and other payments now and hereafter due and/or payable with respect
thereto (including, without limitation, payments under all Trade Secret Licenses
entered into in connection therewith, and damages and payments for past, present
or future infringements thereof), and (iv) all other rights of any kind
whatsoever of any Grantor accruing thereunder or pertaining thereto.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any jurisdiction and
all tires and other appurtenances to any of the foregoing.

 

1.2. Other Definitional Provisions

 

(a) The words “hereof,” “herein,” “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to

 

6



--------------------------------------------------------------------------------

any particular provision of this Agreement, and Section and Schedule references
are to this Agreement unless otherwise specified.

 

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein with respect to the Borrower Obligations or
the Guarantor Obligations shall mean the unconditional, final and irrevocable
payment in full, in immediately available funds, of all of the Borrower
Obligations or the Guarantor Obligations, as the case may be (excluding
Obligations in respect of any Specified Hedge Agreement and unmatured contingent
reimbursement and indemnification Obligations).

 

SECTION 2. GUARANTEE

 

2.1. Guarantee

 

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Administrative Agent, for the ratable benefit of
the Secured Parties and their respective successors, indorsees, transferees and
assigns, the prompt and complete payment and performance by the Borrower when
due (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations.

 

(b) If and to the extent required in order for the Obligations of any Guarantor
to be enforceable under applicable federal, state and other laws relating to the
insolvency of debtors and laws relating to fraudulent conveyances or transfers),
the maximum liability of such Guarantor hereunder shall be limited to the
greatest amount which can lawfully be guaranteed by such Guarantor under such
laws, after giving effect to any rights of contribution, reimbursement and
subrogation arising under Section 2.2. Each Guarantor acknowledges and agrees
that, to the extent not prohibited by applicable law, (i) such Guarantor (as
opposed to its creditors, representatives of creditors or bankruptcy trustee,
including such Guarantor in its capacity as debtor in possession exercising any
powers of a bankruptcy trustee) has no personal right under such laws to reduce,
or request any judicial relief that has the effect of reducing, the amount of
its liability under this Agreement, (ii) such Guarantor (as opposed to its
creditors, representatives of creditors or bankruptcy trustee, including such
Guarantor in its capacity as debtor in possession exercising any powers of a
bankruptcy trustee) has no personal right to enforce the limitation set forth in
this Section 2.1(b) or to reduce, or request judicial relief reducing, the
amount of its liability under this Agreement, and (iii) the limitation set forth
in this Section 2.1(b) may be enforced only to the extent required under such
laws in order for the obligations of such Guarantor under this Agreement to be
enforceable under such laws and only by or for the benefit of a creditor,
representative of creditors or bankruptcy trustee of such Guarantor or other
Person entitled, under such laws, to enforce the provisions thereof.

 

7



--------------------------------------------------------------------------------

(c) Each Guarantor agrees that Borrower Obligations may at any time and from
time to time be incurred or permitted in an amount exceeding the maximum
liability of such Guarantor under Section 2.1(b) without impairing the guarantee
contained in this Section 2 or affecting the rights and remedies of any Secured
Party hereunder.

 

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until payment in full of the Obligations, notwithstanding that from time
to time during the term of the Credit Agreement the Borrower may be free from
any Borrower Obligations.

 

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by any Secured Party from the
Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations (other than Obligations in respect of any Specified Hedge Agreement)
are paid in full, no Letter of Credit shall be outstanding and the Commitments
are terminated or have expired.

 

2.2. Rights of Reimbursement, Contribution and Subrogation.

 

In case any payment is made on account of the Obligations by any Grantor or is
received or collected on account of the Obligations from any Grantor or its
property:

 

(a) If such payment is made by the Borrower or from its property, then, if and
to the extent such payment is made on account of Obligations arising from or
relating to a Loan made to the Borrower or a Letter of Credit issued for account
of the Borrower, the Borrower shall not be entitled (A) to demand or enforce
reimbursement or contribution in respect of such payment from any other Grantor
or (B) to be subrogated to any claim, interest, right or remedy of any Secured
Party against any other Person, including any other Grantor or its property; and

 

(b) If such payment is made by a Guarantor or from its property, such Guarantor
shall be entitled, subject to and upon payment in full of the Obligations, (A)
to demand and enforce reimbursement for the full amount of such payment from the
Borrower and (B) to demand and enforce contribution in respect of such payment
from each other Guarantor which has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by the court.

 

(c) If and whenever (after payment in full of the Obligations) any right of
reimbursement or contribution becomes enforceable by any Grantor against any
other Grantor

 

8



--------------------------------------------------------------------------------

under Sections 2.2(a) and 2.2(b), such Grantor shall be entitled, subject to and
upon payment in full of the Obligations, to be subrogated (equally and ratably
with all other Grantors entitled to reimbursement or contribution from any other
Grantor as set forth in this Section 2.2) to any security interest that may then
be held by the Administrative Agent upon any Collateral granted to it in this
Agreement. Such right of subrogation shall be enforceable solely against the
Grantors, and not against the Secured Parties, and neither the Administrative
Agent nor any other Secured Party shall have any duty whatsoever to warrant,
ensure or protect any such right of subrogation or to obtain, perfect, maintain,
hold, enforce or retain any Collateral for any purpose related to any such right
of subrogation. If subrogation is demanded by any Grantor, then (after payment
in full of the Obligations) the Administrative Agent shall deliver to the
Grantors making such demand, or to a representative of such Grantors or of the
Grantors generally, an instrument reasonably satisfactory to the Administrative
Agent transferring, on a quitclaim basis without any recourse, representation,
warranty or obligation whatsoever, whatever security interest the Administrative
Agent then may hold in whatever Collateral may then exist that was not
previously released or disposed of by the Administrative Agent.

 

(d) All rights and claims arising under this Section 2.2 or based upon or
relating to any other right of reimbursement, indemnification, contribution or
subrogation that may at any time arise or exist in favor of any Grantor as to
any payment on account of the Obligations made by it or received or collected
from its property shall be fully subordinated in all respects to the prior
payment in full of all of the Obligations. Until payment in full of the
Obligations, no Grantor shall demand or receive any collateral security, payment
or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim. If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Obligations as set forth in Section 6.5. If any such payment or
distribution is received by any Grantor, it shall be held by such Grantor in
trust, as trustee of an express trust for the benefit of the Secured Parties,
and shall forthwith be transferred and delivered by such Grantor to the
Administrative Agent, in the exact form received and, if necessary, duly
endorsed.

 

(e) The obligations of the Grantors under the Loan Documents, including their
liability for the Obligations and the enforceability of the security interests
granted thereby, are not contingent upon the validity, legality, enforceability,
collectibility or sufficiency of any right of reimbursement, contribution or
subrogation arising under this Section 2.2. The invalidity, insufficiency,
unenforceability or uncollectibility of any such right shall not in any respect
diminish, affect or impair any such obligation or any other claim, interest,
right or remedy at any time held by any Secured Party against any Guarantor or
its property. The Secured Parties make no representations or warranties in
respect of any such right and shall have no duty to assure, protect, enforce or
ensure any such right or otherwise relating to any such right.

 

(f) Each Grantor reserves any and all other rights of reimbursement,
contribution or subrogation at any time available to it as against any other
Grantor, but (i) the exercise and enforcement of such rights shall be subject to
Section 2.2(d) and (ii) neither the

 

9



--------------------------------------------------------------------------------

Administrative Agent nor any other Secured Party shall ever have any duty or
liability whatsoever in respect of any such right, except as provided in Section
2.2(c).

 

2.3. Reserved.

 

2.4. Amendments, etc. with respect to the Borrower Obligations.

 

Each Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Borrower
Obligations made by any Secured Party may be rescinded by such Secured Party and
any of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
any Secured Party, and the Credit Agreement and the other Loan Documents and any
other documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the requisite Lenders under the Credit Agreement or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by any Secured Party for
the payment of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released. No Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.

 

2.5. Guarantee Absolute and Unconditional.

 

Each Guarantor waives (to the extent not prohibited by applicable law) any and
all notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by any Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Borrower Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2. Each Guarantor waives (to the extent not prohibited
by applicable law) diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon the Borrower or any of the Guarantors
with respect to the Borrower Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and performance
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Borrower Obligations or any other collateral
security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance hereunder) which
may at any time be available to or be asserted by the Borrower or any other
Person against any Secured Party, or (c) any other circumstance whatsoever (with
or without notice to or knowledge of the Borrower

 

10



--------------------------------------------------------------------------------

or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other Person or against any collateral security or guarantee
for the Borrower Obligations or any right of offset with respect thereto, and
any failure by any Secured Party to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

2.6. Reinstatement.

 

The guarantee contained in this Section 2 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

 

2.7. Payments.

 

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars in immediately
available funds at the office of the Administrative Agent located at the Payment
Office specified in the Credit Agreement.

 

SECTION 3. GRANT OF SECURITY INTEREST

 

Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the personal property of such
Grantor, including, without limitation, the following property, in each case,
wherever located and now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

 

(a) all Accounts;

 

(b) all Chattel Paper;

 

11



--------------------------------------------------------------------------------

(c) all Contracts;

 

(d) all Deposit Accounts;

 

(e) all Documents;

 

(f) all Equipment;

 

(g) all General Intangibles;

 

(h) all Instruments;

 

(i) all Intellectual Property;

 

(j) all Inventory;

 

(k) all Investment Property;

 

(l) all Letter of Credit Rights;

 

(m) all money;

 

(n) all Vehicles;

 

(o) all Goods and other property not otherwise described above;

 

(p) all bank accounts, all funds held therein and all certificates and
instruments, if any, from time to time representing or evidencing such bank
accounts;

 

(q) all books and records pertaining to the Collateral; and

 

(r) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing.

 

Notwithstanding the foregoing provisions of this Section 3, the security
interest granted in Collateral consisting of (i) Accounts, Chattel Paper,
Payment Intangibles, Promissory Notes and General Intangibles is subject to
restrictions which are contained in the documents evidencing such Collateral, to
the extent (and only to the extent) that such restrictions would prevent the
granting of a security interest therein under applicable law and (ii) Equipment
covered by agreements governing purchase money Liens or Capital Lease
Obligations otherwise permitted under the Loan Documents is subject to
restrictions contained in such agreements, to the extent that and only for so
long as such restrictions prohibit the granting of a security interest therein.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES

 

To induce the Arranger, the Administrative Agent and the Lenders to enter into
the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to

 

12



--------------------------------------------------------------------------------

the Borrower thereunder, each Grantor hereby represents and warrants to the
Secured Parties that:

 

4.1. Representations in Credit Agreement

 

In the case of each Guarantor, the representations and warranties set forth in
Section 4 of the Credit Agreement as they relate to such Guarantor or to the
Loan Documents to which such Guarantor is a party, each of which is hereby
incorporated herein by reference, are true and correct in all material respects,
except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date, and the
Secured Parties shall be entitled to rely on each of them as if they were fully
set forth herein, provided that each reference in each such representation and
warranty to the Borrower’s or Parents’ knowledge shall, for the purposes of this
Section 4.l, be deemed to be a reference to such Guarantor’s knowledge.

 

4.2. Title; No Other Liens

 

Such Grantor owns each item of the Collateral free and clear of any and all
Liens or claims, except for Permitted Liens. No financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.

 

4.3. Perfected First Priority Liens

 

The security interests granted pursuant to this Agreement (a) upon completion of
the filings and other actions specified on Schedule 3 (all of which filings and
other documents referred to on said Schedule have been duly completed and
executed, as applicable, and may be filed by the Administrative Agent at any
time) and payment of all filing fees, will constitute valid fully perfected
security interests in all of the Collateral other than Intellectual Property
which is not United States Intellectual Property (with respect to which a
security interest may be perfected by filing and such other actions specified on
Schedule 3) in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, as collateral security for such Grantor’s Obligations,
enforceable in accordance with the terms hereof against all creditors of such
Grantor and any Persons purporting to purchase any Collateral from such Grantor
and (b) are prior to all other Liens on the Collateral except for Permitted
Liens.

 

4.4. Jurisdiction of Incorporation, etc.

 

On the date hereof, such Grantor’s exact legal name (as indicated on the public
record of such Grantor’s jurisdiction of formation or organization),
jurisdiction of organization and the location of such Grantor’s chief executive
office or sole place of business are specified on Schedule 4. Except as
otherwise indicated on Schedule 4, the jurisdiction of each such Grantor’s
organization of formation is required to maintain a public record showing the
Grantor to have been organized or formed.

 

13



--------------------------------------------------------------------------------

4.5. Inventory, Equipment and Books and Records

 

On the date hereof, the Inventory and the Equipment (other than mobile goods and
Inventory and Equipment in a de minimis amount in the aggregate) and the books
and records pertaining to the Collateral are kept at the locations listed on
Schedule 5.

 

4.6. Farm Products

 

None of the Collateral constitutes, or is the Proceeds of, Farm Products.

 

4.7. Investment Property

 

(a) The shares of Pledged Stock pledged by such Grantor hereunder constitute all
of the issued and outstanding shares of all classes of the Capital Stock of each
Issuer owned by such Grantor or, in the case of Excluded Foreign Subsidiary
Voting Stock, if less, 65% of the outstanding Excluded Foreign Subsidiary Voting
Stock of each relevant Issuer.

 

(b) All the shares of the Pledged Stock which consist of shares or stock in a
corporation have been duly and validly issued and are fully paid and
nonassessable, or, with respect to Pledged Stock consisting of Capital Stock of
any other type of entity, such Capital Stock has been duly and validly issued
and either (i) all consideration required to be paid with respect to such
Capital Stock has been paid with lawful consideration or (ii) there is a binding
obligation to pay such consideration.

 

(c) The terms of any uncertificated limited liability company interests and
partnership interests included in the Pledged Stock expressly provide that they
are securities governed by Article 8 of the Uniform Commercial Code in effect
from time to time in the “issuer’s jurisdiction” of each Issuer thereof (as such
term is defined in the Uniform Commercial Code in effect in such jurisdiction).

 

(d) The terms of any certificated limited liability company interests and
partnership interests included in the Pledged Stock expressly provide that they
are securities governed by Article 8 of the Uniform Commercial Code in effect
from time to time in the State of New York.

 

(e) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable against the obligee
with respect thereto in accordance with its terms, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(f) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
Permitted Liens.

 

(g) Each Issuer that is not a Grantor hereunder has executed and delivered to
the Administrative Agent an Acknowledgment and Agreement, in substantially the
form of Exhibit A, to the pledge of the Pledged Securities pursuant to this
Agreement.

 

14



--------------------------------------------------------------------------------

4.8. Receivables

 

(a) No amount payable to such Grantor under or in connection with any Receivable
in excess of $50,000.00 in the aggregate is evidenced by any Instrument or
Chattel Paper which has not been delivered to the Administrative Agent.

 

(b) None of the obligors on any Receivables is a Governmental Authority.

 

(c) The amounts represented by such Grantor to the Secured Parties from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate.

 

4.9. Contracts

 

(a) No consent of any party (other than such Grantor) to any Contract is
required, or purports to be required, in connection with the execution, delivery
and performance of this Agreement.

 

(b) Each Contract is in full force and effect and constitutes a valid and
legally enforceable obligation of the parties thereto, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

(c) No material consent or authorization of, filing with or other act by or in
respect of any Governmental Authority is required in connection with the
execution, delivery, performance, validity or enforceability of any of the
Contracts by any party thereto other than those which have been duly obtained,
made or performed, are in full force and effect and do not subject the scope of
any such Contract to any material adverse limitation, either specific or general
in nature.

 

(d) Neither such Grantor (nor to the best of such Grantor’s knowledge) any of
the other parties to the Contracts is in default in the performance or
observance of any of the terms thereof, other than such defaults that could not
reasonably be expected to have a Material Adverse Effect.

 

(e) The right, title and interest of such Grantor in, to and under the Contracts
are not subject to any defenses, offsets, counterclaims or claims that, in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

(f) Such Grantor has delivered to the Administrative Agent a complete and
correct copy of each Contract, including all amendments, supplements and other
modifications thereto.

 

(g) No material amount payable to such Grantor under or in connection with any
Contract is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.

 

(h) None of the parties to any Contract is a Governmental Authority.

 

15



--------------------------------------------------------------------------------

4.10. Intellectual Property

 

(a) Schedule 6 lists all registrations and applications for Intellectual
Property owned by such Grantor in its own name on the date hereof and all
material Intellectual Property Licenses pursuant to which (i) such Grantor
licenses material Intellectual Property owned by it to a third party (other than
routine licenses of software to its customers made in the normal course of
business of providing services to such customers and licenses granted pursuant
to the Intellectual Property Agreement) or (ii) such Grantor licenses from any
third party material Intellectual Property required for its business as
currently conducted (other than routine licenses of Intellectual Property used
to operate back-office functions of the business). Except as set forth in
Schedule 6, such Grantor is the exclusive owner of the entire and unencumbered
right, title and interest in and to such Intellectual Property or is otherwise
entitled to use all such Intellectual Property, without limitation, subject only
to the license terms of the Intellectual Property Licenses referenced herein or
franchise agreements referred to in paragraph (c) below.

 

(b) On the date hereof, all registrations and applications for registration of
Intellectual Property set forth in Schedule 6 are valid, subsisting, unexpired
and enforceable, and have not been abandoned.

 

(c) Except as (i) set forth in Schedule 6, (ii) in licenses granted pursuant to
the Intellectual Property Agreement and (iii) for routine licenses of software
to its customers made in the normal course of business of providing services to
such customers or routine licenses of Intellectual Property used to operate
back-office functions of the business (such routine licenses collectively, the
“Ordinary Course Licenses”), on the date hereof (x) none of the material
Intellectual Property owned by Grantor is the subject of any licensing or
franchise agreement pursuant to which such Grantor is the licensor or
franchisor, and (y) such Grantor is not a party to any other agreements,
obligations, orders or judgments that limit such Grantor’s use of any material
Intellectual Property.

 

(d) Grantor’s use of Intellectual Property owned by such Grantor that is
necessary for the conduct of such Grantor’s business as currently conducted does
not knowingly and materially infringe the patent rights of any Person, and does
not materially infringe the Trade Secret, Copyright or other Intellectual
Property rights of any Person.

 

(e) No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity or enforceability
of, or such Grantor’s rights in, any Intellectual Property owned by any Grantor
in any respect that could reasonably be expected to have a Material Adverse
Effect. Such Grantor is not aware of any uses of any item of material
Intellectual Property owned by any Grantor that could reasonably be expected to
lead to such item becoming invalid or unenforceable including, without
limitation, unauthorized uses by third parties and uses which were not supported
by the goodwill of the business connected with Trademarks and Trademark
Licenses.

 

(f) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any material Intellectual Property owned by such Grantor or such
Grantor’s ownership interest therein, (ii) alleging that any services provided
by, processes used by, or products manufactured or sold

 

16



--------------------------------------------------------------------------------

by such Grantor materially infringe any Patent, Trademark, Copyright, or any
other right of any third party or (iii) alleging that any material Intellectual
Property owned by such Grantor is being licensed, sublicensed or used in
violation of any Patent, Trademark, Copyright or any other right of any third
party, which, if adversely determined, would cause a material adverse condition
or material adverse change in the value of any Intellectual Property. To the
knowledge of Grantors, no Person is engaging in any activity that materially
infringes upon the Intellectual Property owned by any Grantor or upon the rights
of such Grantor therein. Except as set forth in Schedule 6 hereto, in the
Intellectual Property Agreement, or contained in an Ordinary Course License,
such Grantor has not granted any license, release, covenant not to sue,
non-assertion assurance, or other right to any person with respect to any part
of the Intellectual Property owned by Grantor. The consummation of the
transactions contemplated by this Agreement will not result in the termination
or impairment of any of the material Intellectual Property owned by such
Grantor.

 

(g) Except as set forth in Schedule 6 hereto, with respect to each material
Intellectual Property License: (i) such license is valid and binding and in full
force and effect and represents the entire agreement between the respective
licensor and licensee with respect to the subject matter of such license; (ii)
such license will not cease to be valid and binding and in full force and effect
on terms identical to those currently in effect as a result of the rights and
interests granted herein, nor will the grant of such rights and interests
constitute a breach or default under such license or otherwise give the licensor
or licensee a right to terminate such license; (iii) such Grantor has not
received any notice of termination or cancellation under such license; (iv) such
Grantor has not received any notice of a breach or default under such license,
which breach or default has not been cured; (v) such Grantor has not granted to
any other third party any rights, adverse or otherwise, under such license
(except as permitted in such license); and (vi) such Grantor is not in breach or
default in any material respect, and no event has occurred that, with notice
and/or lapse of time, would constitute such a breach or default or permit
termination, modification or acceleration under such license.

 

(h) Except as set forth in Schedule 6, such Grantor has performed all acts
(including filings and recordations in the U.S. or Foreign Jurisdictions) and
has paid all required fees and taxes to maintain in full force and effect and to
protect the material registrations and applications for registration (but for
Trademarks, only as applied to material goods or services) set forth in Schedule
6. Such Grantor has used proper statutory notice in connection with its use of
each material Patent, Trademark and Copyright included in the Intellectual
Property owned by such Grantor except where the failure to use proper statutory
notice could not reasonably be expect to have a Material Adverse Effect.

 

(i) To the Grantor’s knowledge, (i) none of the Trade Secrets owned by such
Grantor has been used, divulged, disclosed or appropriated to the detriment of
such Grantor for the benefit of any other Person; (ii) no employee, independent
contractor or agent of such Grantor has misappropriated any trade secrets of any
other Person in the course of the performance of his or her duties as an
employee, independent contractor or agent of such Grantor; and (iii) no
employee, independent contractor or agent of such Grantor is in default or
breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s material Intellectual Property owned

 

17



--------------------------------------------------------------------------------

by such Grantor, except where the default or breach could not reasonably be
expected to have a Material Adverse Effect.

 

(j) Such Grantor has taken all steps to use consistent standards of quality in
the manufacture, distribution and sale of all products sold and provision of all
services provided under or in connection with any material item of Intellectual
Property owned by it and has taken all steps to ensure that all licensed users
of such Intellectual Property use such consistent standards of quality.

 

4.11. Vehicles

 

As of the Closing Date, no Grantor owns any Vehicles.

 

SECTION 5. COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Obligations (excluding Obligations in
respect of any Specified Hedge Agreement and unmatured contingent reimbursement
and indemnification Obligations) shall have been paid in full, no Letter of
Credit shall be outstanding and the Commitments shall have terminated or
expired:

 

5.1. Covenants in Credit Agreement

 

Each Guarantor shall take, or shall refrain from taking, as the case may be,
each action that is necessary to be taken or not taken, as the case may be, so
that no Default or Event of Default is caused by the failure to take such action
or to refrain from taking such action by such Guarantor or any of its
Subsidiaries.

 

5.2. Delivery and Control of Instruments, Chattel Paper and Investment Property

 

(a) If any of the Collateral shall be or become evidenced or represented by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided that, with respect to Collateral consisting of Instruments or Chattel
Paper, any such Instrument or Chattel Paper shall be delivered to the
Administrative Agent at such time as the value represented thereby exceeds
$50,000.00 in the aggregate.

 

(b) If any of the Collateral shall be or become evidenced or represented by an
Uncertificated Security, such Grantor shall cause the Issuer thereof to agree in
writing with such Grantor and the Administrative Agent that such Issuer will
comply with instructions with respect to such Uncertificated Security originated
by the Administrative Agent without further consent of such Grantor, such
agreement to be in substantially the form of Exhibit C.

 

(c) If any of the Collateral shall be or become evidenced or represented by a
Security Entitlement, such Grantor shall provide written notice to the
Administrative Agent and, upon the request of the Administrative Agent, such
Grantor shall cause the Securities

 

18



--------------------------------------------------------------------------------

Intermediary with respect to such Security Entitlement to agree in writing with
such Grantor and the Administrative Agent that such Securities intermediary will
comply with Entitlement Orders originated by the Administrative Agent with
respect to such Security Entitlements without further consent of such Grantor,
such agreement to be in substantially the form of Exhibit D.

 

(d) If any of the Collateral shall be or become evidenced or represented by a
Commodity Contract, such Grantor shall provide written notice to the
Administrative Agent and, upon the request of the Administrative Agent, such
Grantor shall cause the Commodity Intermediary with respect to such Commodity
Contract to agree in writing with such Grantor and the Administrative Agent that
such Commodity Intermediary will apply any value distributed on account of such
Commodity Contract as directed by the Administrative Agent without further
consent of such Grantor, such agreement to be in substantially the form of
Exhibit E.

 

(e) If any of the Collateral shall be or become evidenced or represented by or
held in a Securities Account or a Commodity Account, such Grantor shall provide
written notice to the Administrative Agent and, upon the request of the
Administrative Agent, such Grantor shall, in the case of a Securities Account,
comply with Section 5.2(c) with respect to all Security Entitlements carried in
such Securities Account and, in the case of a Commodity Account, comply with
Section 5.2(d) with respect to all Commodity Contracts carried in such Commodity
Account.

 

(f) Any Control Agreement executed by any Grantor with respect to the
Collateral, whether pursuant to this Section 5.2 or Section 5.5, shall provide
that the Administrative Agent shall not be entitled to provide any instructions,
Entitlement Orders or directions regarding the application of value distributed
from the subject account unless an Event of Default has occurred and is
continuing, and in addition, such Control Agreement shall provide that such any
such entitlement to provide instruction, Entitlement Orders or directions
regarding the application of value distributed from the subject account shall be
suspended at such times as the Administrative Agent sends notice upon cure or
waiver of any such Event of Default to the applicable Bank, Securities
Intermediary or Commodity Intermediary and the Administrative Agent shall give
such notice promptly upon the cure or waiver of such Event of Default.

 

5.3. Maintenance of Insurance

 

(a) Such Grantor will maintain, with financially sound and reputable insurance
companies, insurance on all its property (including, without limitation, all
Inventory, Equipment and Vehicles) in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
engaged in the same or a similar business; and furnish to the Administrative
Agent with copies for each Secured Party, upon written request, full information
as to the insurance carried; provided that in any event such Grantor will
maintain, to the extent obtainable on commercially reasonable terms, (i)
property and casualty insurance on all real and personal property on an all
risks basis (including loss by fire, explosion and theft), covering the repair
or replacement cost of all such property and consequential loss coverage for
business interruption and extra expense (which shall include business
interruption expenses as are otherwise generally available to similar
businesses), and (ii) public liability insurance. All such insurance with
respect to such Grantor shall be provided by insurers which (x) in the case of
United States insurers and reinsurers, have an A.M. Best policyholders rating of

 

19



--------------------------------------------------------------------------------

not less than A- with respect to primary insurance and B+ with respect to excess
insurance and (y) in the case of non-United States insurers, the providers of at
least 80% of such insurance have either an ISI policyholders rating of not less
than A, an A.M. Best policyholders rating of not less than A- or a surplus of
not less than $500,000,000 with respect to primary insurance, and an ISI
policyholders rating of not less than BBB with respect to excess insurance, or,
if the relevant insurance is not available from such insurers, such other
insurers as the Administrative Agent may approve in writing. All insurance shall
(i) provide that no cancellation, material reduction in amount or material
change in coverage thereof shall be effective until at least 30 days after
receipt by the Administrative Agent of written notice thereof, (ii) if
reasonably requested by the Administrative Agent, include a breach of warranty
clause and (iii) be reasonably satisfactory in all other respects to the
Administrative Agent.

 

(b) Such Grantor will deliver to the Administrative Agent on behalf of the
Secured Parties, (i) on the Closing Date, a certificate dated such date showing
the amount and types of insurance coverage as of such date, (ii) upon request of
the Administrative Agent from time to time, copies of policies or certificates
providing such insurance coverage, (iii) promptly following receipt of notice
from any insurer, a copy of any notice of cancellation or material change in
coverage from that existing on the Closing Date, (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by such Grantor, and (v) promptly after
such information is available to such Grantor, full information as to any claim
for an amount in excess of $2,000,000 with respect to any property and casualty
insurance policy maintained by such Grantor. Each Secured Party shall be named
as additional insured on all such liability insurance policies of such Grantor
and the Administrative Agent shall be named as loss payee on all property and
casualty insurance policies of such Grantor.

 

(c) The Borrower shall deliver to the Administrative Agent a certificate of a
reputable insurance broker with respect to such insurance substantially
concurrently with the delivery by the Borrower to the Administrative Agent of
its audited financial statements for each fiscal year and such supplemental
reports with respect thereto as the Administrative Agent may from time to time
reasonably request.

 

5.4. Payment of Obligations

 

Such Grantor will pay and discharge or otherwise satisfy at or before maturity
or before they become delinquent, as the case may be, all federal and material
state taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including, without limitation, claims for labor, materials and
supplies) against or with respect to the Collateral, except that no such charge
need be paid if the amount or validity thereof is currently being contested in
good faith by appropriate proceedings, reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and such
proceedings could not reasonably be expected to result in any Lien on the
Collateral other than a Permitted Lien.

 

5.5. Maintenance of Perfected Security Interest; Further Documentation

 

(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.3

 

20



--------------------------------------------------------------------------------

and shall defend such security interest against the claims and demands of all
Persons whomsoever.

 

(b) Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Administrative Agent may reasonably request, all in reasonable detail.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Deposit Accounts and any other relevant
Collateral, taking any actions necessary to enable the Administrative Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto, including without limitation, executing and delivering and
causing the relevant depositary bank or securities intermediary to execute and
deliver a Control Agreement in the form attached hereto as Exhibit D.

 

5.6. Changes in Locations, Name, Jurisdiction of Incorporation, etc.

 

Such Grantor will not, except upon 15 days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of (a) all
additional executed financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein and (b) if applicable, a
written supplement to Schedule 5 showing any additional location at which
Inventory or Equipment (other than mobile goods) or books and records pertaining
to the Collateral shall be kept:

 

(i) permit any of the Inventory or Equipment (other than mobile goods) or books
and records pertaining to the Collateral to be kept at a location other than
those listed on Schedule 5; or

 

(ii) change its legal name, jurisdiction of organization or the location of its
chief executive office or sole place of business from that referred to in
Section 4.4; or

 

(iii) change its name, identity or structure to such an extent that any
financing statement filed by the Administrative Agent in connection with this
Agreement would become misleading.

 

21



--------------------------------------------------------------------------------

5.7. Notices

 

Such Grantor will advise the Secured Parties promptly, in reasonable detail, of
any Lien (other than any Permitted Lien) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder.

 

5.8. Investment Property.

 

(a) If such Grantor shall become entitled to receive or shall receive any stock
or other ownership certificate (including, without limitation, any certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of or other ownership interests in the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Secured Parties, hold the same in trust for the Secured
Parties and deliver the same forthwith to the Administrative Agent in the exact
form received, duly endorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Obligations.
Except as otherwise expressly permitted under Sections 7.4 and 7.5 of the Credit
Agreement, sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Obligations. If any sums of money or
property so paid or distributed in respect of the Pledged Securities shall be
received by such Grantor, such Grantor shall, to the extent such money or
property is required to be paid or delivered to the Administrative Agent, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.

 

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting the right to purchase or exchange for
any stock or other equity securities of any nature of any Issuer (except as
expressly permitted by the Credit Agreement), (ii) sell, assign, transfer,
exchange, or otherwise dispose of, or grant any option with respect to, any of
the Investment Property or Proceeds thereof or any interest therein (except
pursuant to a transaction expressly permitted by the Credit Agreement), (iii)
create, incur or permit to exist any Lien or option in favor of, or any claim of
any Person with respect to, any of the Investment Property or Proceeds thereof,
or any interest therein, except for the security interests created by this
Agreement (other than Permitted Liens) or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof or any interest therein, other than any restrictions with

 

22



--------------------------------------------------------------------------------

respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary.

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it.

 

5.9. Receivables

 

(a) Except as otherwise expressly permitted under Section 7.5 of the Credit
Agreement, other than in the ordinary course of business consistent with its
past practice and so long as no Event of Default shall have occurred and be
continuing, such Grantor will not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any Person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof.

 

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 10% of the aggregate amount of
the then outstanding Receivables.

 

5.10. Contracts

 

(a) Such Grantor will perform and comply in all material respects with all its
obligations under the Contracts.

 

(b) Such Grantor will not amend, modify, terminate, waive or fail to enforce any
provision of any Contract in any manner which could reasonably be expected to
materially adversely affect the value of such Contract as Collateral or
otherwise have a Material Adverse Effect.

 

(c) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it relating in any way to any
Contract if such demand, notice or document relates to circumstances or events
which could reasonably be expected to have a Material Adverse Effect.

 

5.11. Intellectual Property

 

(a) Unless the Grantor can reasonably demonstrate to the Administrative Agent
that in each case the economic benefit to such Grantor of not acting as required
under clauses (i), (ii), or (iii) hereof exceeds the economic benefit to such
Grantor of compliance with such clauses, such Grantor (either itself or through
licensees) will (i) continue to use material

 

23



--------------------------------------------------------------------------------

Trademarks on each and every material trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademarks in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark and take all necessary steps to ensure
that all licensed users of such material Trademark maintain as in the past such
quality, and (iii) not (and will not permit any licensee or sublicensee thereof
to) take any action or knowingly omit to take any action that may cause such
material Trademark to become invalidated or impaired in any way.

 

(b) Unless the Grantor can reasonably demonstrate to the Administrative Agent
that the economic benefit to the Grantor of forfeiting, abandoning or dedicating
to the public each such issued Patent exceeds the economic benefit to the
Grantor of maintaining such issued Patent, such Grantor will not (and will not
permit any licensee or sublicensee thereof to) take any action, or omit to take
any action, whereby any material issued Patent may become forfeited, abandoned
or dedicated to the public.

 

(c) Unless the Grantor can reasonably demonstrate to the Administrative Agent
that the economic benefit to the Grantor of allowing such registered Copyright
to fall into the public domain or become invalidated exceeds the economic
benefit to the Grantor of maintaining each such registered Copyright, such
Grantor will not (and will not permit any licensee or sublicensee thereof to)
take any action or knowingly omit to take any action whereby any material
registered Copyright (or portion thereof) may fall into the public domain or
become invalidated or otherwise impaired.

 

(d) Unless the Grantor can reasonably demonstrate to the Administrative Agent
that the economic benefit to the Grantor of allowing such infringement exceeds
the economic benefit to the Grantor of non-infringement, such Grantor will not
(and will not permit any licensee or sublicensee thereof to) take any action
that uses any material Intellectual Property in a manner which it knows or
should know infringes the intellectual property rights of any other Person.

 

(e) Such Grantor (either itself or through licensees) will use proper statutory
notice in connection with the use of each material Patent, Trademark and
Copyright included in the Intellectual Property, except where the failure to
give such proper statutory notice could reasonably be expected to have a
Material Adverse Effect.

 

(f) Such Grantor will notify the Secured Parties promptly if it knows, or has
reason to know, of circumstances indicating that the application or registration
for any material Intellectual Property could reasonably be expected to become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same.

 

(g) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with

 

24



--------------------------------------------------------------------------------

the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof, such Grantor shall report such filing to the Administrative
Agent within five Business Days after the last day of the fiscal quarter in
which such filing occurs. Upon request of the Administrative Agent, such Grantor
shall execute and deliver, and have recorded, any and all agreements,
instruments, documents, and papers as the Administrative Agent may request to
evidence the Secured Parties’ security interest in any registered Copyright,
Patent, Trademark or other Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby.

 

(h) Unless the Grantor can reasonably demonstrate to the Administrative Agent
that the economic benefit to such Grantor of not taking such reasonable and
necessary steps exceeds the economic benefit to such Grantor of taking such
reasonable and customary steps, such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of material Intellectual
Property (as applied to material goods and services), including, without
limitation, the payment of required fees and taxes, the filing of responses to
office actions issued by the United States Patent and Trademark Office and the
United States Copyright Office, the filing of applications for renewal or
extension, the filing of affidavits of use and affidavits of incontestability,
the filing of divisional, continuation, continuation-in-part, reissue, and
renewal applications or extensions, the payment of maintenance fees, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. Each Grantor shall file
applications for (i) registrations of all material copyrights and trademarks and
(ii) all material patentable subject matter, promptly when such application may
be made, including without limitation, applications for material Intellectual
Property permitted under the Intellectual Property Agreement.

 

(i) Such Grantor (either itself or through licensees) will not, without the
prior written consent of the Administrative Agent, discontinue use of or
otherwise abandon any material Intellectual Property, or abandon any application
or any right to file an application for letters patent, trademark, or copyright
protection of such Intellectual Property, unless such Grantor shall have
previously determined that such use or the pursuit or maintenance of such
applications is no longer desirable in the conduct of such Grantor’s business
and that the loss thereof could not reasonably be expected to have a Material
Adverse Effect and, in which case, such Grantor shall give prompt notice of any
such abandonment to the Administrative Agent in accordance herewith.

 

(j) In the event that any grantor knows or should know of circumstances
indicating that any material Intellectual Property could reasonably be expected
to be infringed, misappropriated or diluted in any material way by a third
party, the Grantors shall take such actions as such Grantor shall reasonably
deem appropriate under the circumstances to protect such Intellectual Property
(including, if appropriate under the circumstances, bringing suit for
infringement, misappropriation or dilution, or seeking injunctive relief and/or
damages) and promptly notify the Administrative Agent of such actions, and keep
the Administrative Agent apprised of all related activity or enforcement.

 

25



--------------------------------------------------------------------------------

(k) Such Grantor agrees that, should it obtain an ownership interest in any item
of Intellectual Property which is not now a part of the Intellectual Property
Collateral (the “After-Acquired Intellectual Property”), (i) the provisions of
Section 3 shall automatically apply thereto, (ii) any such After-Acquired
Intellectual Property, and in the case of trademarks, the goodwill of the
business connected therewith or symbolized thereby, shall automatically become
part of the Intellectual Property Collateral, (iii) it shall give prompt (and,
in any event within five Business Days after the last day of the fiscal quarter
in which such Grantor acquires such ownership interest) written notice thereof
to the Administrative Agent in accordance herewith, and (iv) it shall provide
the Administrative Agent promptly (and, in any event within five Business Days
after the last day of the fiscal quarter in which such Grantor acquires such
ownership interest) with an amended Schedule 6 hereto and take the actions set
forth in Section 5.11(m).

 

(l) Such Grantor agrees to execute an Intellectual Property Security Agreement
with respect to its Intellectual Property in substantially the form of Exhibit
B-1 in order to record the security interest granted herein to the
Administrative Agent for the ratable benefit of the Secured Parties with the
United States Patent and Trademark Office, the United States Copyright Office,
and any other applicable Governmental Authority.

 

(m) Such Grantor agrees to execute an After-Acquired Intellectual Property
Security Agreement with respect to its After-Acquired Intellectual Property in
substantially the form of Exhibit B-2 in order to record the security interest
granted herein to the Administrative Agent for the ratable benefit of the
Secured Parties with the United States Patent and Trademark Office, the United
States Copyright Office, and any other applicable Governmental Authority.

 

5.12. Vehicles

 

(a) At any time after the fair market value of all Vehicles owned by the Credit
Parties exceeds $100,000.00 in the aggregate, the Borrower shall promptly so
notify the Administrative Agent and, upon the request of the Administrative
Agent, the Borrower shall promptly deliver to the Administrative Agent, with
respect to each such Vehicle, all applications for certificates of title or
ownership indicating the Administrative Agent’s first priority security interest
in the Vehicle covered by such certificate, and any such other documentation,
all in form sufficient for filing in each office in each jurisdiction which the
Administrative Agent shall deem advisable to perfect its security interest in
the Vehicles.

 

(b) From and after the date on which the Administrative Agent makes the request
described in clause (a) above, no Vehicle shall be removed from the state which
has issued the certificate of title or ownership therefor for a period in excess
of 30 days.

 

SECTION 6. REMEDIAL PROVISIONS

 

6.1. Certain Matters Relating to Receivables

 

(a) After the occurrence and during the continuance of a Default or Event of
Default, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may

 

26



--------------------------------------------------------------------------------

require in connection with such test verifications. At any time and from time to
time, upon the Administrative Agent’s request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the Receivables.

 

(b) Upon the occurrence and during the continuance of an Event of Default, each
Grantor shall collect such Grantor’s Receivables, subject to the Administrative
Agent’s direction and control amd the . If required by the Administrative Agent
at any time after the occurrence and during the continuance of an Event of
Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly endorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account maintained under the
sole dominion and control of the Administrative Agent, subject to withdrawal by
the Administrative Agent for the account of the Secured Parties only as provided
in Section 6.5, and (ii) until so turned over, shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

(c) At the Administrative Agent’s reasonable request, each Grantor shall deliver
to the Administrative Agent all original and other documents evidencing, and
relating to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

 

6.2. Communications with Obligors; Grantors Remain Liable

 

(a) The Administrative Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of a Default or Event of
Default communicate with obligors under the Receivables and parties to the
Contracts to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any Receivables or Contracts.

 

(b) Upon the reasonable request of the Administrative Agent at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or

 

27



--------------------------------------------------------------------------------

Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

6.3. Pledged Securities

 

(a) Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 6.3(b), each Grantor shall be permitted to receive all cash dividends
paid in respect of the Pledged Stock and all payments made in respect of the
Pledged Notes, in each case paid in the normal course of business of the
relevant Issuer to the extent permitted in the Credit Agreement, and to exercise
all voting and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast or corporate or other ownership
right exercised or other action taken which, in the Administrative Agent’s
reasonable judgment, would impair the Collateral or which would be inconsistent
with or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.

 

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations in the
order set forth in Section 6.5, and (ii) any or all of the Pledged Securities
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or other structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Pledged Securities, and in connection therewith, the right to deposit
and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby,

 

28



--------------------------------------------------------------------------------

pay any dividends or other payments with respect to the Pledged Securities
directly to the Administrative Agent.

 

6.4. Proceeds to be Turned Over To Administrative Agent

 

In addition to the rights of the Secured Parties specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall occur and be
continuing, all Proceeds received by any Grantor consisting of cash, Cash
Equivalents, checks and other near-cash items shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such Grantor, and
shall, forthwith upon receipt by such Grantor, be turned over to the
Administrative Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Administrative Agent, if required). All Proceeds received
by the Administrative Agent hereunder shall be held by the Administrative Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Secured Parties) shall continue to be held as
collateral security for all the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.5.

 

6.5. Application of Proceeds

 

At such intervals as may be agreed upon by the Borrower and the Administrative
Agent, or, if an Event of Default shall have occurred and be continuing, at any
time at the Administrative Agent’s election, the Administrative Agent may,
notwithstanding the provisions of Section 2.12 of the Credit Agreement, apply
all or any part of Proceeds constituting Collateral realized through the
exercise by the Administrative Agent of its remedies hereunder, whether or not
held in any Collateral Account, and any proceeds of the guarantee set forth in
Section 2, in payment of the Obligations in the following order:

 

First, to the Administrative Agent, to pay incurred and unpaid fees and expenses
of the Secured Parties under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Lenders according to the amounts of the Obligations then due
and owing and remaining unpaid to the Lenders;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Lenders according to the amounts of the
Obligations then held by the Lenders; and

 

Fourth, any balance of such Proceeds remaining after the Obligations (other than
Obligations in respect of any Specified Hedge Agreement) shall have been paid in
full, no Letters of Credit shall be outstanding and the Commitments shall have
terminated or expired shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

 

29



--------------------------------------------------------------------------------

6.6. Code and Other Remedies.

 

(a) If an Event of Default shall occur and be continuing, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted to them in this Agreement and in any other
instrument or agreement securing, evidencing or relating to the Obligations, all
rights and remedies of a secured party under the New York UCC (whether or not
the New York UCC applies to the affected Collateral) or any other applicable
law. Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived to the extent
not prohibited by applicable law), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of any Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. Each Secured Party shall have the right upon any
such public sale or sales, and, to the extent permitted by law, upon any such
private sale or sales, to purchase the whole or any part of the Collateral so
sold, free of any right or equity of redemption in any Grantor, which right or
equity is hereby waived and released to the extent not prohibited by applicable
law. Each Grantor further agrees, at the Administrative Agent’s request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against any Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.

 

(b) In the event of any Disposition of any of the Intellectual Property, the
goodwill of the business connected with and symbolized by any Trademarks subject
to such Disposition shall be included, and the applicable Grantor shall supply
the Administrative Agent or its designee with such Grantor’s know-how and
expertise, and with documents and things embodying the same, relating to the
manufacture, distribution, advertising and sale of products or the provision of
services relating to any Intellectual Property subject to such Disposition, and
such Grantor’s customer lists and other records and documents relating to such
Intellectual Property and to the manufacture, distribution, advertising and sale
of such products and services.

 

30



--------------------------------------------------------------------------------

6.7. Registration Rights.

 

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Stock or the Pledged Debt Securities pursuant to
Section 6.6, and if in the reasonable opinion of the Administrative Agent it is
necessary or advisable to have the Pledged Stock or the Pledged Debt Securities,
or that portion thereof to be sold, registered under the provisions of the
Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the reasonable opinion of the
Administrative Agent, necessary or advisable to register the Pledged Stock or
the Pledged Debt Securities, or that portion thereof to be sold, under the
provisions of the Securities Act, (ii) use its best efforts to cause the
registration statement relating thereto to become effective and to remain
effective for a period of one year from the date of the first public offering of
the Pledged Stock or the Pledged Debt Securities, or that portion thereof to be
sold, and (iii) make all amendments thereto and/or to the related prospectus
which, in the opinion of the Administrative Agent, are necessary or advisable,
all in conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto. Each Grantor agrees to cause such
Issuer to comply with the provisions of the securities or “Blue Sky” laws of any
and all jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act.

 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock or the Pledged Debt
Securities, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Pledged Stock or the Pledged Debt Securities for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock or the Pledged Debt Securities pursuant to this
Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law. Each Grantor further agrees that a breach of any
of the covenants contained in this Section 6.7 will cause irreparable injury to
the Secured Parties, that the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section 6.7 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred and is continuing under the Credit
Agreement or a defense of payment.

 

31



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions set forth in Sections 6.7(a) and (c), with
respect to Pledged Stock or Pledged Debt Securities of an Issuer that is not (i)
the Parent or a Subsidiary thereof or (ii) otherwise controlled by, or under
common control with, the Parent or any of its Subsidiaries, the relevant Grantor
shall use commercially reasonable efforts to cause such Issuer to comply with
the requirements set forth in said Sections.

 

6.8. Waiver; Deficiency.

 

Each Grantor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay its Obligations
and the fees and disbursements of any attorneys employed by any Secured Party to
collect such deficiency.

 

SECTION 7. THE ADMINISTRATIVE AGENT

 

7.1. Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Administrative Agent the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any or all of
the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Administrative Agent for the purpose of collecting any and all such moneys
due under any Receivable or Contract or with respect to any other Collateral
whenever payable;

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Secured Parties’ security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

32



--------------------------------------------------------------------------------

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on Revolving Credit Loans that are Base Rate Loans under the Credit
Agreement, from the date of payment by the Administrative Agent to the date
reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.

 

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

33



--------------------------------------------------------------------------------

7.2. Duty of Administrative Agent.

 

The Administrative Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession, under Section
9-207 of the New York UCC or otherwise, shall be to deal with it in the same
manner as the Administrative Agent deals with similar property for its own
account. Neither the Administrative Agent, nor any other Secured Party nor any
of their respective officers, directors, partners, employees, agents, attorneys
and other advisors, attorneys-in-fact or affiliates shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of any Grantor or any other Person or to take any
other action whatsoever with regard to the Collateral or any part thereof. The
powers conferred on the Secured Parties hereunder are solely to protect the
Secured Parties’ interests in the Collateral and shall not impose any duty upon
any Secured Party to exercise any such powers. The Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
partners, employees, agents, attorneys and other advisors, attorneys-in-fact or
affiliates shall be responsible to any Grantor for any act or failure to act
hereunder, except to the extent that any such act or failure to act is found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted solely and proximately from their own gross negligence, bad faith or
willful misconduct.

 

7.3. Financing Statements.

 

Each Grantor acknowledges that pursuant to Section 9-509(b) of the New York UCC
and any other applicable law, the Administrative Agent is authorized to file or
record financing or continuation statements, and amendments thereto, and other
filing or recording documents or instruments with respect to the Collateral in
such form and in such offices as the Administrative Agent determines appropriate
to perfect or maintain the perfection of the security interests of the
Administrative Agent under this Agreement. Such financing statements may
describe the collateral in the same manner as described in the Security
Documents or as “all assets” or “all personal property” of the undersigned,
whether now owned or hereafter existing or acquired by the undersigned. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.

 

7.4. Authority of Administrative Agent.

 

Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Administrative Agent and
the Grantors, the Administrative Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

34



--------------------------------------------------------------------------------

7.5. Appointment of Co-Collateral Agents.

 

At any time or from time to time, in order to comply with any Requirement of
Law, the Administrative Agent may, in consultation with the Grantors, appoint
another bank or trust company or one of more other persons, either to act as
co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Administrative Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).

 

SECTION 8. MISCELLANEOUS

 

8.1. Amendments in Writing.

 

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.1 of the
Credit Agreement.

 

8.2. Notices.

 

All notices, requests and demands to or upon the Administrative Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1.

 

8.3. No Waiver by Course of Conduct; Cumulative Remedies.

 

No Secured Party shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

8.4. Enforcement Expenses; Indemnification.

 

(a) Each Grantor agrees to pay or reimburse each Secured Party for all its costs
and expenses incurred in collecting against such Grantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Grantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Administrative Agent.

 

35



--------------------------------------------------------------------------------

(b) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c) Each Grantor agrees to pay, and to save the Secured Parties harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.5 of the Credit Agreement.

 

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

 

(e) Each Grantor agrees that the provisions of Section 2.20 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis, and
each Secured Party shall be entitled to rely on each of them as if they were
fully set forth herein.

 

8.5. Successors and Assigns.

 

This Agreement shall be binding upon the successors and assigns of each Grantor
and shall inure to the benefit of the Secured Parties and their permitted
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.

 

8.6. Set-Off.

 

Each Grantor hereby irrevocably authorizes each Secured Party at any time and
from time to time while an Event of Default shall have occurred and be
continuing, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to set-off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final
(other than trust accounts)), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor,
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to such Secured
Party hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as such Secured Party
may elect, whether or not any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Secured Party under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which such Secured Party may have.

 

36



--------------------------------------------------------------------------------

8.7. Counterparts.

 

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or other
electronic transfer medium), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.

 

8.8. Severability.

 

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9. Section Headings.

 

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

8.10. Integration.

 

This Agreement and the other Loan Documents represent the agreement of the
Grantors, the Administrative Agent and the other Secured Parties with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

 

8.11. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.12. Submission to Jurisdiction; Waivers.

 

Each Grantor hereby irrevocably and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or

 

37



--------------------------------------------------------------------------------

proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

8.13. Acknowledgments.

 

Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.

 

8.14. Additional Grantors.

 

Each Subsidiary of the Parent that is required to become a party to this
Agreement pursuant to Section 6.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

 

8.15. Releases.

 

(a) At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Obligations in respect of any Specified Hedge Agreement)
shall have been paid in full, the Commitments have been terminated or expired
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the

 

38



--------------------------------------------------------------------------------

Administrative Agent shall promptly deliver to such Grantor any Collateral held
by the Administrative Agent hereunder, and promptly execute and deliver to such
Grantor such documents as such Grantor determines to be necessary to evidence
such termination.

 

(b) If any of the Collateral shall be Disposed of by any Grantor in a
transaction permitted by the Credit Agreement, then the Administrative Agent, at
the request and sole expense of such Grantor, shall promptly execute and deliver
to such Grantor all releases or other documents necessary or desirable for the
release of the Liens created hereby on such Collateral. At the request and sole
expense of the Borrower, a Subsidiary Guarantor shall be released from its
obligations hereunder in the event that all the Capital Stock of such Subsidiary
Guarantor shall be Disposed of in a transaction permitted by the Credit
Agreement; provided that the Borrower shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Subsidiary Guarantor and
the terms of the Disposition in reasonable detail, including the price thereof
and a reasonable estimate of any expenses in connection therewith, together with
a certification by the Borrower stating that such transaction is in compliance
with the Credit Agreement and the other Loan Documents and that the Proceeds of
such Disposition will be applied in accordance therewith.

 

(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Administrative Agent, subject to such Grantor’s rights under
Section 9-509(d)(2) of the New York UCC.

 

8.16. WAIVER OF JURY TRIAL.

 

EACH GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

SYNIVERSE HOLDINGS, INC., as a Grantor

By:

  /s/    RAYMOND L. LAWLESS        

Name:

  Raymond L. Lawless

Title:

  Chief Financial Officer

SYNIVERSE TECHNOLOGIES, INC., as a

Grantor

By:

  /s/    RAYMOND L. LAWLESS        

Name:

  Raymond L. Lawless

Title:

  Chief Financial Officer SYNIVERSE BRIENCE, LLC, as a Grantor

By:

  /s/    RAYMOND L. LAWLESS        

Name:

  Raymond L. Lawless

Title:

  Chief Financial Officer

SYNIVERSE NETWORKS OF VIRGINIA, INC.,

as a Grantor

By:

  /s/    RAYMOND L. LAWLESS        

Name:

  Raymond L. Lawless

Title:

  Chief Financial Officer

LEHMAN COMMERCIAL PAPER INC.,

as Administrative Agent

By:

  /s/    FRANK TURNER        

Name:

  Frank Turner

Title:

  Vice President

 

40